     Case 1:15-cr-00179-GJQ ECF No. 187, PageID.834 Filed 07/23/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                              __________________________

UNITED STATES OF AMERICA,

               Plaintiff,                                             Case No. 1:15:CR:179:01

v.                                                                    HON. GORDON J. QUIST

JOHNATHAN HOUSEMAN,

            Defendant.
__________________________________/

                             ORDER GRANTING EARLY
                        TERMINATION OF SUPERVISED RELEASE

        Defendant, Johnathan Houseman, has filed a motion requesting an early termination of

supervised release. (ECF No. 183.) Neither the government nor the probation officer opposes the

motion. (ECF No. 185.)

        Section 3583(e) of Title 18 of the United States Code provides for modification and

termination of a term of supervised release. After considering certain statutory factors in § 3553(a),

a court may terminate a term of supervised release after one year of supervised release if the court

finds that early termination “is warranted by the conduct of the defendant released and the interest

of justice.” 18 U.S.C. § 3583(e)(1). The Court has considered the factors in 18 U.S.C. § 3553(a)(1)-

(7). Houseman has a strong employment history and has fully complied with his conditions of

supervised release. Having reviewed the record, the Court finds that the interest of justice warrants

an early termination of Houseman’s supervised release. 18 U.S.C. § 3583(e)(1).
  Case 1:15-cr-00179-GJQ ECF No. 187, PageID.835 Filed 07/23/21 Page 2 of 2




       Therefore, IT IS HEREBY ORDERED that Houseman’s motion is granted and his

supervised release is terminated as of the date of this order.


Dated: July 23, 2021                                           /s/ Gordon J. Quist
                                                              GORDON J. QUIST
                                                        UNITED STATES DISTRICT JUDGE




                                                  2
